        Case 1:17-cr-00710-KPF Document 65 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                             17 Cr. 710 (KPF)

EDWIN BROWN,                                            ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s June 1, 2020 motion for

compassionate release (Dkt. #59), as well as Defendant’s counsel’s June 19,

2020 supplemental filing in further support of that motion (Dkt. #64). The

Government shall file its response papers on or before June 26, 2020.

Defendant may submit reply papers in further support of its motion on or

before July 3, 2020.

      SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
